Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/20222 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) rejection under 103 have been considered but are moot in view of the new ground of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16439611 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim 1 predicates the limitations of claim 1 and 15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Application No. 16439611 in view Kim.
US Application No. 16439611 teaches all of limitations of claim 1 and 15, except the following limitations:
in a digital environment (Abstract: “3D virtual simulation system”)
adjusting the digital model of the sports article in the digital environment to achieve an optimal fit to the digital model of the body part by selecting an optimized geometry of the sports article based on the optimal placement; ([0295], teaches to fit the glass model on a face by adjusting the geometry features of the glass model, such as size, X, Y Z coordinates values. “The automatic eyeglasses model fitting operative (240) uses coordinates of the three points on the 3D mesh of eyeglasses and face as input respectively with parameters for automatic fitting. These parameters are used to deform 3D eyeglasses model for virtual-try-on. The fitting process is performed by following procedure. Firstly, the operative calculates scales and positions with parameters of 3D eyeglasses and corresponding parameters of the 3D face model (S600). Secondly, reposition the 3D eyeglasses model by transforming Y and Z and 
producing the sports article based on the adjusted digital model of the sports article.([0186], “3D eyeglasses simulation system (10) provides merchant process when the user requests purchase inquiry after virtual-try-on of eyeglasses: The system (10) can be operated by a eyeglasses manufacturer (40), a seller (50) directly by its personnel or indirectly by partnership with independent service providers. For the latter case, log data and merchant information is delivered to the manufacturer (40). Upon arrival of the purchase information, the manufacturer delivers the products to the sellers using electronically managed logistics pipeline.”)
16439611 teaches design a sports article. Kim further teaches how to adjust the sport article and produce the article based on the adjustments.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the Application 16439611 with the specific teaching of Kim to generate an article that fits a user’s body.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,  3-7, 15-21  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “optimal placement”, “optimal fit” in claim 1, 15 is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “acceptable minimum distance” in claim 16 is a relative term which renders the claim indefinite. The standard of “acceptable” is not defined. Also standard and value of the “minimum” is not defined too. The term “acceptable” and “minimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.
Claim 1, 15 and 16 recites “sports article”. The claims and the specification does not provide a standard or scope about what is defined as “sports” article. What is the difference between an article and a “sports” article? Is sweater a sports article? If sports article were limited to an article people wear to do sports, then people could wear any clothes to do sports, for example, a sweater. Clarification is required.


Dependent claims 3-7, 17-21 are accordingly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kim et al. (US 2005/0162419 A1).
Regarding claim 1, Kim teaches:
A method of producing a sports article comprising: 
scanning a body part of at least one person;([0185], “A user can use a photo image of his or her own face by using image capturing device attached to user's communication device (20) such as a web-camera or a digital camera,”)
creating a digital model of the body part in a digital environment; (0196], “The 3D face model generation operative (114) creates a 3D face model of a user from photo image information provided by the user.”)
creating a digital model of the sports article in the digital environment; ([0197], “The graphic simulation unit (120) provides a facility where the user can select eyeglasses he or she wants, and generate a 3D eyeglasses model for selected eyeglasses,”)
digitally arranging the digital model of the sports article on the digital model of the body part in the digital environment to achieve an optimal placement relative to the digital model of the body part; ([0197], “The graphic simulation unit (120) provides a facility where the user can select eyeglasses he or she wants, and generate a 3D eyeglasses model for selected eyeglasses, and simulate virtual try-on of eyeglasses with 3D face model generated by the 3D face model generation operative (114).”  [0294], “The automatic eyeglasses model fitting operative (240) fits the model generated from 3D face model generation operative (14) with 3D eyeglasses model, and its detailed flow is illustrated in FIG. 20 that shows the flow chart for automatic fitting of 3D eyeglasses and 3D face model.”[0295] teaches to find a good fit of the glass on the face model by adjusting geometry features of the glass model. Sports article will be interpreted as an article. Optimal placement is interpreted as “fitting” as in Kim.  )
adjusting the digital model of the sports article in the digital environment to achieve an optimal fit to the digital model of the body part by selecting an optimized geometry of the sports article based on the optimal placement; ([0295], teaches to fit the glass model on a face by adjusting the geometry features of the glass model, such as size, X, Y Z coordinates values. “The automatic eyeglasses model fitting operative (240) uses coordinates of the three points on and 
producing the sports article based on the adjusted digital model of the sports article.([0186], “3D eyeglasses simulation system (10) provides merchant process when the user requests purchase inquiry after virtual-try-on of eyeglasses: The system (10) can be operated by a eyeglasses manufacturer (40), a seller (50) directly by its personnel or indirectly by partnership with independent service providers. For the latter case, log data and merchant information is delivered to the manufacturer (40). Upon arrival of the purchase information, the manufacturer delivers the products to the sellers using electronically managed logistics pipeline.”)

Regarding claim 4, Kim teaches:
The method according to claim 1, wherein scanning the body part(s) comprises using an optical means. ([0185], “A user can use a photo image of his or her own face by using image 
Claim 15 recites similar limitations of claim 1, thus are rejected using the same rationale.

Regarding claim 16, Kim teaches:
A method of producing a sports article comprising: 
creating a digital model of a body part in a digital environment; (0196], “The 3D face model generation operative (114) creates a 3D face model of a user from photo image information provided by the user.”)
creating a digital model of the sports article in the digital environment; ([0197], “The graphic simulation unit (120) provides a facility where the user can select eyeglasses he or she wants, and generate a 3D eyeglasses model for selected eyeglasses,”)
determining a distance between a part of the digital model of the body part and a part of the digital model of the sports article; ([0336]-[0347] teaches determining distance between one fitting point on the eyeglasses and one point on the face on along the X, Y, and Z coordinates, for example, the fitting point of the sports article can be point A’’ “

    PNG
    media_image1.png
    699
    439
    media_image1.png
    Greyscale
”
Sports article will be interpreted as an article. )
adjusting the digital model of the sports article in the digital environment to achieve an acceptable minimum distance between the part of the digital model of the body part and the part of the digital model of the sports article; ([0295], teaches to fit the glass model on a face by adjusting the geometry features of the glass model, such as size, X, Y Z coordinates values. “The automatic eyeglasses model fitting operative (240) uses coordinates of the three points on the 3D mesh of eyeglasses and face as input respectively with parameters for automatic fitting. These parameters are used to deform 3D eyeglasses model for virtual-try-on. 
selecting an optimized geometry of the part of the digital model of the sports article based on the acceptable minimum distance between the part of the digital model of the body part and the part of the digital model of the sports article; ([0336]-[0347] teaches determining distance between the fitting points on the eyeglasses and the points on along the X, Y, and Z coordinates. Once the distances are decided. The eyeglasses are adjusted by move fitting points of the eyeglasses to the fitting points on the face to close the gap (distances). Accordingly, the eyeglass’s geometry features are selected as the new X, Y, Z coordinates values of the fitting points. ” [0265] further teaches the polygon in the 3D model are geometrical entities. By changing the fitting point positions, the polygon shape is changed. )and 
producing the sports article based on the adjusted digital model of the sports article and the selected optimized geometry of the part of the digital model of the sports article. ([0186], “3D eyeglasses simulation system (10) provides merchant process when the user requests purchase inquiry after virtual-try-on of eyeglasses: The system (10) can be operated by a eyeglasses manufacturer (40), a seller (50) directly by its personnel or indirectly by partnership with independent service providers. For the latter case, log data and merchant information is delivered to the manufacturer (40). Upon arrival of the purchase information, 

Regarding claim 17, Kim teaches:
The method according to claim 16, wherein a center of the part of the digital model of the sports article is aligned with a center of a corresponding part of the digital model of the body part.([0120], FIG. 30B, “a step to mirror said 3D temple model with respect to center line defined by user input or measured by said photo images and generate a pair of lenses in symmetry.”)

Regarding claim 18, Kim teaches:
The method according to claim 16, further comprising: adjusting the digital model of the sports article in the digital environment to achieve an optimized length of a second part of the digital model of the sports article based on a dimension of a second part of the digital model of the body part. ([0090], “a step to scale eyeglasses model with respect to X-direction, that is the lateral direction of the 3D face model, by referencing fitting points at eyeglasses and face model that consists of the distance between face and far end part of eyeglasses, hinges in eyeglasses and contact points on ears;” The reference fitting points of the face includes points A or B or C.)

Regarding claim 19, Kim teaches:
The method according to claim 16, further comprising: determining a distance between the part of the digital model of the body part and a second part of the digital model of the sports article; ([0336]-[0347] teaches determining distance between one fitting point on the eyeglasses and one point on the face on along the X, Y, and Z coordinates, for example, the fitting point of the sports article can be point B’ “

    PNG
    media_image1.png
    699
    439
    media_image1.png
    Greyscale
”)

adjusting the digital model of the sports article in the digital environment to achieve an acceptable minimum distance between the part of the digital model of the body part and the second part of the digital model of the sports article; ([0295], teaches to fit the glass model on a face by adjusting the geometry features of the glass model, such as size, X, Y Z coordinates values. “The automatic eyeglasses model fitting operative (240) uses coordinates of the three points on the 3D mesh of eyeglasses and face as input respectively with parameters for automatic fitting. These parameters are used to deform 3D eyeglasses model for virtual-try-on. The fitting process is performed by following procedure. Firstly, the operative calculates scales and positions with parameters of 3D eyeglasses and corresponding parameters of the 3D face model (S600). Secondly, reposition the 3D eyeglasses model by transforming Y and Z coordinates of the model (S602,S604). Finally, rotate the 3D eyeglasses model in X-Z and Y-Z plane to place the temple part of the model to hang on to the ear part of the 3D face model.” FIG. 42)and 
selecting an optimized geometry of the second part of the digital model of the sports article based on the acceptable minimum distance between the part of the digital model of the body part and the second part of the digital model of the sports article, ; ([0336]-[0347] teaches determining distance between the fitting points on the eyeglasses and the points on along the X, Y, and Z coordinates. Once the distances are decided. The eyeglasses are adjusted by move fitting points of the eyeglasses to the fitting points on the face to close the gap (distances). Accordingly, the eyeglass’s geometry features are selected as the new X, Y, Z coordinates values of the fitting points. ”) wherein producing the sports article is further based on the selected optimized geometry of the second part of the digital model of the sports article. ([0186], “3D eyeglasses simulation system (10) provides merchant process when the user requests purchase inquiry after virtual-try-on of eyeglasses: The system (10) can be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5-6, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2005/0162419 A1) in view of Cluckers (US 2017/0068774 A1).
Regarding claim 3, Kim teaches:The method of producing a sports article according to claim 1, 
wherein scanning the body part is performed for at least two persons and the digital model of the body part is based on a digital average of the scans for the two persons. ([0044], “Custom footwear may also be designed using non-user-specific data, such as a statistical population data. For example, the average shape of a foot of a certain size may be statistically determined, or otherwise available from existing statistical datasets.” The average shape of a foot can be statistically determined based on certain number of people. It would have been obvious that the certain number of people can be two persons.)
Kim teaches generating a human body model based on one person’s image input. Clukers teaches another method of generating a human body model, which is based on average of two people’s body image input.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the human body model generating method of Kim with the method of Cluckers to generate a more general form of human body model. The eyeglasses generated based on this model could be used by a more broad pool of customers.

Regarding claim 5, Kim teaches:
The method according to claim 4, 
However, Kim does not explicitly, but Cluckers teaches wherein scanning the body part(s) comprises using a stereo-camera system. (Cluckers, [0050], “For example, user-specific data may be generated using one or more image sensors, such as live or still cameras. Various 
Kim teaches using a camera to acquire a user’s image. Cluckers further teaches using a specific type of camera, stereoscopic camera, to acquire a user’s image.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the camera with the specific stereoscopic camera of Cluckers to help easily acquire 3D information about the human body part.

Regarding claim 6, Kim in view of Cluckers teaches:
The method according to claim 3, further comprising performing a statistical analysis of the body part scans.( Cluckers, [0044], “Custom footwear may also be designed using non-user-specific data, such as a statistical population data. For example, the average shape of a foot of a certain size may be statistically determined, or otherwise available from existing statistical datasets.” The combinations rationale of claim 3 is incorporated here.)

Regarding claim 20, Kim teaches: The method according to claim 16,
However, Kim does not explicitly, but Cluckers teaches wherein the digital model of the body part is based on a digital average of scans for at least two persons ([0044], “Custom footwear may also be designed using non-user-specific data, such as a statistical population 
Kim teaches generating a human body model based on one person’s image input. Clukers teaches another method of generating a human body model, which is based on average of two people’s body image input.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the human body model generating method of Kim with the method of Cluckers to generate a more general form of human body model. The eyeglasses generated based on this model could be used by a more broad pool of customers.

Regarding claim 21, Kim teaches: The method according to claim 20, wherein a template mesh is applied to the scans (Kim teaches the 3D model is composed by mesh. Each points on the face model is in a mesh structure. Kim then teaches applying predefined fitting points on the human face model. As shown in FIG. 28, 29.)
However, Kim does not explicitly, but Cluckers teaches to compute averages of geometries corresponding to the scans to create the digital model of a body part. ([0044], “Custom footwear may also be designed using non-user-specific data, such as a statistical population data. For example, the average shape of a foot of a certain size may be statistically determined, or otherwise available from existing statistical datasets.” The average shape of a 
Kim teaches generating a human body model based on one person’s image input. Clukers teaches another method of generating a human body model, which is based on average of two people’s body image input.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the human body model generating method of Kim with the method of Cluckers to generate a more general form of human body model. The eyeglasses generated based on this model could be used by a more broad pool of customers.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of  Cluckers and further in view of Black et al. (US 2015/0262405 A1).
Regarding claim 7, Kim in view of Cluckers teaches:
The method according to claim 6, 
However, Kim in view of Cluckers does not, but Black teaches:
further comprising a non-rigid registration process, which digitally applies a common template mesh to all body part scan instances to obtain a set of meshes corresponding to the multiple body part scans.([0041], “A " template" is a generic representation of a specific object or person in a specific pose. Typically, the template is mesh template. Each alignment to each scan can be thought of as a scan-adapted template (i.e. the template mesh has been deformed to best-fit that scan). In addition to each scan-adapted template, the algorithm provides a 
	Kim in view of Cluckers teaches scan body part image, Black teaches using a non-rigid registration process during body scanning process to provide a consistent body shape across the scanning poses.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Kim in view of Cluckers with the feature of Black to provide a consistent body shape across the scanning poses. (Black [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.